Citation Nr: 0612518	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  99-08 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974, and from July 1988 to October 1989.  

This appeal arises from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The Board of Veterans' Appeals (Board) in December 2003 and 
March 2005 remanded the claim for notice in compliance with 
the Veterans Claims Assistance Act and additional 
development.  A review of the claims folder actions indicates 
the actions ordered have been completed to the extent 
possible.   Stegall v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran was not engaged in combat with the enemy.  

2.  The claims folder does not contain credible supporting 
evidence that the veteran's claimed stressors occurred in 
service.  

3.  The diagnoses of PTSD in the claims folder are based on 
unverified stressors.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran filed his claim for service connection for PTSD 
in February 1996 prior to the passage of VCAA.  The veteran 
has been advised of the provisions of VCAA in letters from 
the RO dated in August 2002, February 2004, April 2005, and 
the supplemental statement of the case dated in August 2005.  

The Board has concluded based on the evidence obtained that 
there is no reasonable possibility that any further 
assistance from VA would substantiate the veteran's claim.  
The veteran's claimed stressors have not been verified and 
the veteran has not informed VA of any further details which 
might provide a basis for further searches.  For the above 
reasons, the Board has concluded VA may refrain from 
providing any further assistance to the veteran.  38 C.F.R. 
§ 3.159 (d)(2005).  

Relevant Laws and Regulations.  Service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with section 4.125(a) 
of this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of section 3.1(y) of this part and the claimed stressor is 
related to that prisoner-war-experience, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2003).  

VA General Counsel has issued an opinion as to determinations 
of whether or not a veteran was engaged in combat with the 
enemy for the purposes of 38 U.S.C.A. § 1154(b) (West 1991).  
In VAOPGCPREC 12-99 the General Counsel stated the issue must 
be resolved on a case by case basis.  The determination 
requires evaluation of all pertinent evidence in each case, 
and assessment of the credibility, probative value, and 
relative weight of the evidence.  Any evidence which is 
probative of the facts may be used by a veteran to support an 
assertion that the veteran engaged in combat with the enemy.  
As a general rule, evidence of participation in an operation 
or campaign often would not, in itself, establish that a 
veteran engaged in combat, because those terms ordinarily may 
encompass both combat and non-combat activities.  

Factual Background and Analysis.  The regulations require 
medical evidence of a diagnosis of PTSD, credible supporting 
evidence that the claimed in-service stressor occurred, and a 
link established by medical evidence that the current 
symptoms of PTSD are related to the in-service stressor.  The 
claims folder contains diagnoses of PTSD.  38 C.F.R. § 3.304 
(2005).  The Board reviewed the claims folder to determine if 
there was credible supporting evidence of the claimed in-
service stressors.  

The veteran's DD Form 214 for the period from October 1972 to 
October 1974, indicates the veteran served on active duty for 
two years with no foreign service.  His occupational 
specialty was cook or executive chef.  His DD Form 214 for 
the period from July 1988 to October 1989, indicates his 
occupational specialty was food services.  He had ten months 
of foreign service.  Service personnel records reveal he 
served in Germany from November 1988 to October 1989.  His 
principle duty was recorded as being a cook.  The reason for 
his separation was listed as a personality disorder.  

If the veteran engaged in combat VA may presume the claimed 
in-service stressor occurred.  38 U.S.C.A. § 1154(b)(West 
2002).  When the record does not reflect conclusive evidence 
that the claimant engaged in combat with the enemy, his 
assertions standing alone, can not provide evidence to 
establish that the event claimed as a stressor occurred.  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  For that reason 
the Board first reviewed the evidence to determine if the 
veteran was engaged in combat with the enemy.  There is no 
evidence of record which indicates the veteran was engaged in 
combat.  The Board has concluded the veteran was not engaged 
in combat with the enemy in service.  Therefore, credible 
supporting evidence is required to establish that his claimed 
stressor occurred.  

A review of the claims folder reveals the following history 
of the veteran's claims.  The veteran first filed a claim for 
service connection for a nervous disorder in October 1986.  
Service medical records and VA psychiatric evaluations 
included diagnoses of anxiety, a personality disorder, 
dysthymia, alcohol and cannabis abuse, and a schizoptypal 
personality disorder.  After the RO repeatedly denied the 
claim, the veteran appealed and the Board denied service 
connection for an acquired psychiatric disorder including a 
personality disorder in a February 1996 decision.  After the 
Board denied his claim, the veteran called the RO and stated 
he wished to be reevaluated that he had post-traumatic stress 
disorder.  He claimed to have documentation.  He contended he 
had remembered incidents that he could not remember when he 
was last evaluated.  

The RO received a Statement in Support of Claim from the 
veteran in July 1996.  He reported that during his first 
period of service he had overdosed twice on hallucinogens.  
After the first overdose he tried to throw a trainee out of a 
second story window.  After the second overdose he claims he 
almost died and was comatose for two days.  During his first 
period of service he also claims that he almost killed his 
Mess Sergeant, witnessed the death of his unborn child and 
was stalked by a killer for six months.  

The RO in January 1998 sent a letter to the veteran 
explaining what evidence was necessary to establish a 
stressor in service.  The RO sent the veteran a questionnaire 
to fill out giving details of his service and claimed 
stressor/s.  

In February 1998, the veteran submitted a statement outlining 
his claimed stressors in service.  He contends that within 
one week of entering the service in October 1972 he witnessed 
the results of a trainee hanging himself.  During the fourth 
week of training he asserts he was approached by a CID agent, 
who put hallucinogens in his Pepsi.  As a result he heard 
voices in his head, had anxiety attacks and severe 
depression.  Then he injured his back.  Later he met a 
Private [redacted], who was going to attempt suicide.  Private 
[redacted] had some hallucinogenic, stimulant and depressant 
medication he planned to use to commit suicide.  Private 
[redacted] then overdosed and the veteran was found with the 
medication.  He then took the pills in an effort to hide 
them.  He had his stomach pumped.  He was then dragged semi 
coherent, through the showers, dressed and then dragged from 
place to place for three days.  During his second period of 
service, the veteran stated he was unsuccessfully sexually 
assaulted on several occasions, attacked with a chef's knife, 
and electrocuted with 220 volts when ordered, despite his 
protests, to clean cooking equipment that his mess sergeant 
refused to unplug.  

The veteran also recalled events which occurred when the 
veteran was not in the service.  He reported being 
hospitalized during September and October 1997.  On another 
occasion in 1994 he reported being almost killed by a jealous 
husband, again a time period outside of his dates of service.  
Another bizarre event occurred in 1983, again not while the 
veteran was in service.  

The RO sent a letter to U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) in September 2001 
requesting verification of the veteran's claimed in-service 
stressors.  The letter summarized the events the veteran had 
outlined and his statement was enclosed.  

In June 2002, USASCRUR replied.  They had conducted a 
coordinated search with the U. S. Army Crime Records Center.  
They had replied that there were no records of any of the 
three incidents recounted by the veteran during the period 
from November through December 1972.  They also indicated the 
casualty data base for the period listed over 200 causalities 
in the U. S. Territory during that period and additional 
information such as specific dates, type and location of the 
incident, full names of casualties, and more detailed 
information would be necessary to conduct a successful 
search.  Also, they suggested that morning reports be 
requested from National Personnel Records Center (NPRC).  

The RO sent the veteran a letter in August 2002 requesting 
the additional details and information suggested by USASCRUR.  

The veteran sent a letter to the RO in September 2002 from a 
VA nurse practitioner.  He stated the veteran had been a 
client of the VA Medical Center dating back to the 1970's for 
symptoms onset of 1972 following service related trauma 
experience and was initially seen by her in January 2002.  

The RO requested NPRC investigate the allegation that a 
trainee hung himself at Fort Polk, during the period of the 
veteran's initial training.  NPRC replied in December 2002 
that they were no reports of the incident in the records they 
reviewed for the period from October 1972 through December 
1972.  No morning reports were available.  

The Board has noted that VA treatment records include 
diagnosis of a history of PTSD.  March 2002 VA records noted 
diagnoses of a mood disorder; R/O substance induced mood 
disorder; alcohol dependence; marijuana dependence; h/o PTSD; 
h/o major depressive disorder on Axis I and a personality 
disorder with a h/o narcissistic and antisocial traits on 
Axis II.  Credible supporting evidence that the claimed in-
service stressor occurred can not be provided by medical 
opinions based on post-service examinations.  Moreau v. 
Brown, 9 Vet. App. 389, 394-396 (1996).  

Therefore, diagnoses of PTSD in the claims folder are based 
on unverified stressors.  38 C.F.R. § 3.304(f).  The 
preponderance of the evidence is against the claim for 
service connection for PTSD.  


ORDER

Service connection for PTSD is denied.  




____________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


